                               Case 19-24980    Doc 25     Filed 02/12/20       Page 1 of 1
Entered: February 12th, 2020
Signed: February 11th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Greenbelt
                                   In re:   Case No.: 19−24980 − TJC       Chapter: 13

Harry Darnell McKoy and
Ella Branch McKoy
Debtors

                       ORDER WITH NOTICE DISMISSING CHAPTER 13 CASE
                      AND NOTICE THAT AUTOMATIC STAY IS TERMINATED

By Order of Court entered on Januray 24, 2020, confirmation of the Debtor's proposed Chapter 13 Plan
was denied without leave to amend. The Debtor has not properly prosecuted this action by electing to convert this
Chapter 13 case to a case under another chapter or to dismiss within the time allowed by aforesaid Order.

It is, therefore, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the above−captioned Chapter 13 case is DISMISSED; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first remit therefrom to the Clerk unpaid filing and administrative fees of $ −0− and then remit therefrom any
unpaid claim allowed under 11 U.S.C. § 503(b); and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor
       Attorney for Debtor − Donald L Bell
       Case Trustee − Timothy P. Branigan

                                                   End of Order
15x11 (rev. 12/13/2012) − mmaloneyraymond
